DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-11, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US2018/0300434 hereinafter referred to as Hu in view of Nagatomo et al. US2015/01995873 hereinafter referred to as Nagatomo.


As per Claim 1, Hu teaches at least one machine readable storage medium having instructions stored thereon, the instructions when executed by a machine to cause the machine to:
for each data object of a plurality of data objects: perform a measurement on a plurality of instances of the data object to generate a plurality of measurement values for the data object; and (Hu, Paragraph [0026], “Pattern Decomposition and Ranking Database” Paragraph [0031], [0042] calculate ranking for patterns and features within the images. Features such as contour measurements. The database is updatable)

	Hu does not explicitly teach score a first data object of the plurality of data objects based on the distribution of the measurement values for the first data object and the aggregate distribution. 
Nagatomo teaches score a first data object of the plurality of data objects based on the distribution of the measurement values for the first data object and the aggregate distribution. (Nagatomo, Paragraph [0063], [0067], calculating score of wafer by performing calculations. Calculations are comparable to calculations stored for matching purposes)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nagatomo because by scoring objects utilizing the database of Hu will result in accurate scoring of the wafer for further processing. 
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 1.

As per Claim 5, Hu in view of Nagatomo teaches the at least one medium of Claim 1, wherein the instructions when executed are to cause the machine to: score each of the plurality of data objects based on the respective distributions of the measurement values for the data objects and the aggregate distribution; and (Nagatomo, Paragraph [0063], [0067], calculating score of wafer by performing calculations. Calculations are comparable to calculations stored for matching purposes) rank the data objects based on the scores of the data objects.  (Hu, Paragraph [0026], “Pattern Decomposition and Ranking Database” Paragraph [0031], [0042] calculate ranking for patterns and features within the images. Features such as contour measurements. The Database is considered to be the aggregate distribution and distribution of measurements)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 6, Hu in view of Nagatomo teaches the at least one medium of Claim 5, wherein the instructions when executed are to cause the machine to identify data objects that are behaving similarly based on the scores of the plurality of data objects.  (Hu, Paragraph [0026], [0031], [0042] and Nagatomo, Paragraph [0063], [0067])
The rationale applied to the rejection of claim 5 has been incorporated herein.


As per Claim 7, Hu in view of Nagatomo teaches the at least one medium of Claim 1, wherein the plurality of data objects are patterns of a semiconductor chip. (Hu, Paragraph [0026], [0031], [0042])
The rationale applied to the rejection of claim 1 has been incorporated herein.


As per Claim 8, Hu in view of Nagatomo teaches the at least one medium of Claim 7, wherein the plurality of data objects each include a respective anchor point and a window around the anchor point.  (Hu, Figure 4, 402, 404)
The rationale applied to the rejection of claim 7 has been incorporated herein.


As per Claim 9, Hu in view of Nagatomo teaches the at least one medium of Claim 7, wherein the measurements are performed on a plurality of images of manufactured instances of the data objects.  (Hu, Paragraph [0026], [0031], [0042])
The rationale applied to the rejection of claim 7 has been incorporated herein.


As per Claim 10, Hu in view of Nagatomo teaches the at least one medium of Claim 7, wherein the plurality of measurement values are critical dimensions of polygons of the data objects.  (Hu, Paragraph [0026], “Pattern Decomposition and Ranking Database” Paragraph [0031], [0042] calculate ranking for patterns and features within the images. Features such as contour measurements)
The rationale applied to the rejection of claim 7 has been incorporated herein.

As per Claim 11, Claim 11 claims a method performing steps as outlined by at least one machine readable storage medium having instructions as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 14, Hu in view of Nagatomo teaches the method of Claim 11, further comprising: scoring each of the plurality of data objects based on the respective distributions of the measurement values for the data objects and the aggregate distribution; and ranking the data objects based on the scores of the data objects.  (Nagatomo, Paragraph [0063], [0067], calculating score of wafer by performing calculations. Calculations are comparable to calculations stored for matching purposes) rank the data objects based on the scores of the data objects.  (Hu, Paragraph [0026], “Pattern Decomposition and Ranking Database” Paragraph [0031], [0042] calculate ranking for patterns and features within the images. Features such as contour measurements. The Database is considered to be the aggregate distribution and distribution of measurements)
The rationale applied to the rejection of claim 11 has been incorporated herein.


As per Claim 15, Hu in view of Nagatomo teaches the method of Claim 11, further comprising identifying data objects that are behaving similarly based on the scores of the plurality of data objects.  (Hu, Paragraph [0026], [0031], [0042] and Nagatomo, Paragraph [0063], [0067])
The rationale applied to the rejection of claim 11 has been incorporated herein.

As per Claim 16, Claim 16 claims an apparatus performing steps as outlined by at least one machine readable storage medium having instructions as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 19, Hu in view of Nagatomo teaches the apparatus of Claim 16, further comprising an imaging tool to capture the plurality of instances of the plurality of data objects. (Hu, Paragraph [0088], SEM)
The rationale applied to the rejection of claim 16 has been incorporated herein.


As per Claim 20, Hu in view of Nagatomo teaches the apparatus of Claim 16, further comprising one or more of a battery communicatively coupled to the processor, a display communicatively coupled to the processor, or a network interface communicatively coupled to the processor. (Hu, Paragraph [0018], examiner takes official notice that a source of power must power the processor and a battery is a power source)
The rationale applied to the rejection of claim 16 has been incorporated herein.


Allowable Subject Matter

Claims 2-4, 12-13 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666